UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-7607



MARK DUNCAN,

                                              Plaintiff - Appellant,

          versus


KAREN MILLER, Doctor, Roanoke City Jail; CITY
OF ROANOKE; SHERIFF, Roanoke City Jail,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-99-324-7)


Submitted:     February 10, 2000         Decided:    February 17, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark Duncan, Appellant Pro Se. Edward Joseph McNelis, III, BREWSTER
S. RAWLS & ASSOCIATES, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Duncan appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We have re-

viewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Duncan v. Miller, No. CA-99-324-7 (W.D. Va.

Oct. 26, 1999).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2